Boslaugh, J.
The defendant appeals from sentences for automobile theft and escape. The sole issue is whether the sentences imposed were excessive.
The defendant is approximately 21 years of age. He was sentenced to imprisonment for 1 to 3 years for grand larceny on December 10, 1973. While serving that sentence he was taken to Cheyenne County to work at the Western Nebraska Technical College. On August 15, 1974, he escaped with another prisoner and stole an automobile. The defendant was apprehended near Hemingford, and the automobile was recovered near Scottsbluff.
■Upon a plea of nolo contendere the defendant was sentenced to imprisonment for 1 to 3 years for auto *494theft and 1 to 3 years for escape. The sentence for auto theft is concurrent with the previous sentence and the sentence for escape is consecutive to both sentences.
The defendant argues that he should have been placed on probation so that he could continue his education and training at the Western Nebraska Technical College. Unfortunately, the defendant has shown that he is unwilling to accept the trust and responsibility that is required from a prisoner placed on probation.
The record shows no abuse of discretion and the sentences imposed were not excessive.
Affirmed.